

Exhibit 10.1
AMBAC FINANCIAL GROUP, INC.
RESTRICTED STOCK UNIT AND STOCK OPTION AGREEMENT


<[Insert Name]> (the “Participant”) has been granted a Full Value Award under
the Ambac Financial Group, Inc. 2013 Incentive Compensation Plan (the “Plan”) in
the form of restricted stock units (the “Award”). The Award shall be effective
as of April 30, 2020 (the “Grant Date”). The Award shall be subject to the
following terms and conditions (sometimes referred to as this “Agreement”).
1.     Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Plan.
2.     Grant of Restricted Stock Units. Subject to the terms of this Agreement
and the Plan, effective as of the Grant Date the Participant is hereby granted
<[INSERT SHARE #]> restricted stock units (the "Restricted Stock Units"). This
Award contains the right to dividend equivalents units as described in Section 3
(“Dividend Equivalents”). Each Restricted Stock Unit shall become vested as
described in Section 4 and each vested Restricted Stock Unit shall be settled in
accordance with Section 5.
3.     Dividend Equivalent Units. The Participant shall be entitled to Dividend
Equivalents, which may consist of Deferred Cash Dividend Equivalents or Dividend
Equivalent Units (each as defined below), in accordance with the following:
(a)
Cash Dividend. If a dividend with respect to shares of Common Stock is payable
in cash, then, as of the applicable dividend payment date, the Participant shall
be credited with a right to receive a “Deferred Cash Dividend Equivalent” equal
to (i) the cash dividend payable with respect to a share of Common Stock,
multiplied by (ii) the number of Restricted Stock Units outstanding (i.e., the
number of Restricted Stock Units granted hereunder less the number of such
Restricted Stock Units that have settled in accordance with Section 5 below) on
the applicable dividend record date.

(b)
Stock Dividend. If a dividend with respect to shares of Common Stock is payable
in shares of Common Stock, then, as of the dividend payment date, the
Participant shall be credited with that number of “Dividend Equivalent Units”
equal to (i) the number of shares Common Stock distributed in the dividend with
respect to a share of Common Stock, multiplied by (ii) the number of Restricted
Stock Units outstanding on the applicable dividend record date.

Dividend Equivalents shall be subject to the same vesting provisions as the
Restricted Stock Units to which they relate and shall be settled in accordance
with Section 5. No Dividend Equivalent Units shall be credited with respect to
previously credited Dividend Equivalent Units.
4.     Vesting and Forfeiture of Awards. All Restricted Stock Units and Dividend
Equivalents shall be unvested unless and until they become vested and
nonforfeitable in accordance with this Section 4.
(a)
Service Vesting. Subject to the Participant’s continuing service on the Board of
Directors, and the terms and conditions of this Agreement and the Plan, all of
the Restricted Stock Units and associated Dividend Equivalents awarded hereunder
shall vest on April 30, 2021.

(b)
Accelerated Vesting. All Awards and associated Dividend Equivalents shall vest
upon (i) a Change in Control (as defined below), (ii) if Participant is
determined to be disabled or in the event of the death of Participant or (ii) in
the event of the Participant’s involuntary removal other than for cause from the
Board of Directors; provided that no Award shall vest by virtue of the
Participant’s removal from the Board of Directors pursuant to a vote of Ambac’s
stockholders at Ambac’s regularly scheduled annual meeting of stockholders. For
purposes of this Agreement, “Change in Control” shall mean a change in the
ownership or effective control of Ambac, or a change in the ownership of a
substantially all of the assets of Ambac within the meaning of Regs. Section
1.409A-3(i)(5) under Section 409A of the Code.

(c)
Removal Upon Regular Stockholder Vote/Voluntary Resignation. All unvested Awards
under this Agreement shall immediately terminate and shall be forfeited and the
Participant shall have no further rights with respect to such Awards and
associated Dividend Equivalents upon the removal of the Participant from the
Board of





1

--------------------------------------------------------------------------------




Directors pursuant to a vote of Ambac’s stockholders at Ambac’s regularly
scheduled annual meeting of stockholders. If Participant’s service on the Board
of Directors terminates by reason of voluntary resignation by Participant, then
the Awards and associated Dividend Equivalents under this Agreement shall vest
as of the date of such termination equal to (x) the number of then outstanding
Awards subject to this Agreement multiplied by (y) a fraction, the numerator of
which shall be the number of calendar days which have lapsed since the Grant
Date and the denominator of which shall be the number of calendar days from the
Grant Date until the one-year anniversary of the Grant Date.
(d)
Removal For Cause. All Awards and associated Dividend Equivalents under this
Agreement, whether or not vested, shall immediately terminate and shall be
forfeited and the Participant shall have no further rights with respect to such
Awards upon the removal of the Participant from the Board of Directors for
cause, which results in economic harm to the Company, as determined in good
faith by the Board of Directors in accordance with applicable law and the
Company’s by-laws and articles of incorporation.

5.    Settlement. Subject to the terms and conditions of this Agreement,
Restricted Stock Units and associated Dividend Equivalents that have become
vested in accordance with Section 4 shall be settled on the earlier of (i)
Participant’s Termination Date or (ii) a Change in Control. Settlement of the
vested Restricted Stock Units and associated Dividend Equivalent Units shall be
made in the form of shares of Common Stock with one share of Common Stock being
issued in settlement of each Restricted Stock Unit and associated Dividend
Equivalent Unit (any fractional share being rounded up to the next whole unit).
Settlement of Deferred Cash Dividend Equivalents shall be paid in cash. Upon the
settlement of any vested Restricted Stock Units and Dividend Equivalent Units,
such Restricted Stock Units and Dividend Equivalent Units shall be cancelled.
6.     Taxes. It is expressly understood and agreed that during the term of this
Agreement the Participant's relationship to the Company will be that of an
independent contractor and that the Services to be rendered hereunder shall not
for any purpose whatsoever or in any way or manner create any employer-employee
relationship. The compensation provided by the Company to the Participant, under
this Agreement and otherwise, is not intended to constitute “wages” for purposes
of federal, state, or local withholding taxes, social security payments,
insurance contributions, unemployment taxes or otherwise. Accordingly, the
Participant shall have sole and exclusive responsibility for the payment of all
of the Participant’s (a) federal, state and local income taxes, (b) employment
and disability insurance, and (c) Social Security and other similar taxes, with
respect to any compensation or benefits provided to Participant by the Company.
7.     Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
8.     Heirs and Successors. If any benefits deliverable to the Participant
under this Agreement have not been delivered at the time of the Participant’s
death, such rights shall be delivered to the Participant’s estate.
9.     Administration. The authority to administer and interpret this Agreement
shall be vested in the Company’s Governance and Nominating Committee, and such
Committee shall have all the powers with respect to this Agreement as the
“Committee” has under the Plan. Any interpretation of the Agreement by the
Governance and Nominating Committee and any decision made by it with respect to
the Agreement is final and binding on all persons.
10.     Adjustment of Award. The number of Restricted Stock Units and Dividend
Equivalent Units awarded pursuant to this Agreement may be adjusted (subject to
the requirements and limitations of the Code) in accordance with the terms of
the Plan to reflect certain corporate transactions which affect the number, type
or value of the Common Stock, Restricted Stock Units or Dividend Equivalents.
11.     Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Company at its
principal offices, to the Participant at the Participant’s address as last known
by the Company or, in either case, such other address as one party may designate
in writing to the other.
12.     Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.


2



--------------------------------------------------------------------------------




13.     Amendments. The Board of Directors may, at any time, amend or terminate
the Plan, and the Board of Directors may amend this Agreement, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under this Agreement prior to the date such amendment or termination
is adopted by the Board of Directors, as the case may be.
14.     Prior Award Agreements.   The provisions of Sections 3, 4 and 5 of each
of the prior annual restricted stock unit agreements (“Prior RSU Award
Agreements”) between the Participant and Ambac are hereby amended to conform to
the provisions in Sections 3, 4 and 5 of this Agreement.  The acceptance of an
Award pursuant to this Agreement shall be deemed a written consent of the
Participant to the foregoing amendments.
15.     Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan
or this Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Agreement.
16.     Severability. If a provision of this Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
17.     Plan Governs. The Award evidenced by this Agreement is granted pursuant
to the Plan, and the Restricted Stock Units, and Dividend Equivalent Units and
this Agreement are in all respects governed by the Plan and subject to all of
the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.
18.     Code Section 409A Rules.
(a)
Compliance. Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), or shall comply
with the requirements of Code Section 409A, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance with Code Section 409A. 

(b)
Separate Payments.  Notwithstanding anything in this Agreement to the contrary,
the right to receive installment payments hereunder shall be treated as a right
to receive a series of separate payments in accordance with Code Section 409A
and Final Treasury Regulation Section 1.409A-2(b)(2)(iii). 

(c)
Short-Term Deferral.  Except as otherwise specifically provided, amounts payable
under this Agreement, other than those expressly payable on a deferred or
installment basis, will be paid as promptly as practicable following the date
they are earned and vested and, in any event, on or prior to March 15 of the
year following the first calendar year in which such amounts are no longer
subject to a substantial risk of forfeiture, as such term is defined in Section
409A of the Code.

(d)
Separation from Service.  Notwithstanding anything in this Agreement or
elsewhere to the contrary, a termination of Participant’s service with the Board
of Directors shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of any amounts or benefits that
constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of Participant’s service unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of service” or like terms shall mean
“separation from service” and the date of such separation from service shall be
the “Termination Date” for purposes of any such payment or benefits. 

(e)
No Designation.  In no event may Participant, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement or otherwise
that constitutes a “deferral of compensation” within the meaning of Code Section
409A.



3

